


General Growth Properties, Inc.
2010 Equity Incentive Plan

NONQUALIFIED STOCK OPTION AWARD AGREEMENT
THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Award Agreement”) is made
effective as of the date set forth in the attached summary (the “Date of
Grant”), between General Growth Properties, Inc., a Delaware corporation (the
“Company”) and you, the undersigned recipient (the “Participant”).
RECITALS
WHEREAS, the Company has adopted the General Growth Properties, Inc. 2010 Equity
Incentive Plan (the “Plan”). Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate number of shares of Company common
stock (“Shares”) as of the Date of Grant as reflected in the attached summary.
The Option is intended to be a Nonqualified Stock Option.
2.    Option Price. The purchase price of the Shares subject to the Option shall
be the closing price of a Share on the Date of Grant, as reported by the Wall
Street Journal (the “Option Price”).
3.     Option Term. The term of the Option shall be ten (10) years, commencing
on the Date of Grant (the “Option Term”). The Option shall automatically
terminate upon the expiration of the Option Term, or at such earlier time
specified herein or in the Plan.
4.    Vesting of the Option. Subject to the Participant’s continued service to
the Company through the applicable vesting date and the terms of the Plan, the
Option shall vest in equal installments on each of the first ___ (__)
anniversaries of the Date of Grant, such that ______ percent (__%) of the Option
vests on each such anniversary (each, a “Vesting Date”). At any time, the
portion of the Option which has become vested in accordance with the terms
hereof shall be called the “Vested Portion.”

    
ACTIVE/84644098.3

--------------------------------------------------------------------------------




5.    Change of Control. In the event of a Change of Control (as defined in the
Plan), the Committee shall make one or more of the adjustments provided in
Section 12.2 of the Plan.
6.    Termination of Service.
(a)    Service Agreement. If the Participant is a party to a Service Agreement,
the provisions of such Service Agreement shall govern the vesting of the
Participant’s Option exclusively in the event of termination of the
Participant’s service with the Company or any Subsidiary or Affiliate. The
foregoing sentence will be deemed an amendment to this Award Agreement to the
extent required to apply applicable terms of the Service Agreement, such that,
by way of illustration, any provisions of the Service Agreement with respect to
accelerated vesting or payout of the Participant’s incentive compensation awards
in the event of certain types of terminations of the Participant’s service (such
as, for example, termination at the end of the term or termination without Cause
by the employer) may require that vesting occur with respect to the Award, other
than as provided herein.
(b)    Termination of Service for Cause. Subject to Section 6(a) above, upon a
termination of the Participant’s service by the Company for Cause, the Option,
including the Vested Portion, shall immediately terminate and be forfeited
without consideration.
(c)    Termination of Service due to death, Disability or Retirement. Subject to
Section 6(a) above, upon a termination of the Participant’s service by reason of
death, Disability or Retirement, any unvested portion of the Option shall
accelerate and immediately vest in full, and the Vested Portion shall remain
exercisable until the earlier of (i) three (3) years following such termination
of service and (ii) the expiration of the Option Term. Notwithstanding the
foregoing, the consent of the Chief Executive Officer of the Company, which may
be withheld in his sole discretion, must be received to accelerate vesting upon
Retirement.
(d)    Other Terminations by the Company. Subject to Section 6(a) above, upon a
termination of the Participant’s service by the Company for no reason, or for
any reason other than for Cause, any unvested portion of the Option shall
immediately terminate and be forfeited without consideration and the Vested
Portion shall remain exercisable until the earlier of (i) one (1) year following
such termination of service and (ii) the expiration of the Option Term.
(e)    Other Terminations by the Participant. Subject to Section 6(a) above,
upon a termination of the Participant’s service by the Participant for any
reason other than death, Disability or Retirement, any unvested portion of the
Option shall immediately terminate and be forfeited without consideration and
the Vested Portion shall remain exercisable until the earlier of (i) thirty (30)
days following such termination of service and (ii) the expiration of the Option
Term.
7.    Exercise Procedures.

2
ACTIVE/84644098.3

--------------------------------------------------------------------------------




(a)    Notice of Exercise. To the extent exercisable, the Participant or the
Participant’s representative may exercise the Vested Portion or any part thereof
prior to the expiration of the Option Term by giving proper notice to the
Company or its designated vendor, as directed by the Company from time to time
(the “Notice of Exercise”). In the event that such Option is being exercised by
the Participant’s representative, the Notice of Exercise shall be accompanied by
proof (satisfactory to the Company) of such representative’s right to exercise
such Option.
(b)    Method of Exercise. The Participant or the Participant’s representative
shall deliver to the Company, at the time the Notice of Exercise is given,
payment in a form permissible under Section 6.4 of the Plan for the full amount
of the aggregate Option Price for the exercised Option.
(c)    Issuance of Shares. Provided the Company receives a properly completed
and executed Notice of Exercise and payment for the full amount of the aggregate
Option Price, the Company shall promptly cause the Shares underlying the
exercised Option to be issued in the name of the Person exercising the
applicable Option.
8.    Definitions.
“Cause” means (a) if the Participant is a party to a Service Agreement, and
“Cause” is defined therein, such definition, or (b) if the Participant is not
party to a Service Agreement that defines “Cause,” unless otherwise determined
by the Committee, (i) conviction or plea of guilty or no contest to any felony
or crime of dishonesty or moral turpitude, (ii) gross negligence or willful
misconduct in the performance of the Participant’s duties, (iii) drug addiction
or habitual intoxication that adversely effects the Participant’s job
performance or the reputation or best interests of the Company or any Affiliate,
(iv) commission of fraud, embezzlement, misappropriation of funds, breach of
fiduciary duty or a material act of dishonesty against the Company or any
Affiliate, (v) material breach of any written employment, non-competition,
non-solicitation, confidentiality or similar agreement with the Company or any
Affiliate, (vi) noncompliance with Company policy or code of conduct, or (vii)
willful and deliberate failure in the performance of the Participant’s duties in
any material respect.
“Disability” means (a) if the Participant is a party to a Service Agreement, and
“Disability” is defined therein, such definition, or (b) if the Participant is
not party to a Service Agreement that defines “Disability,” permanent and total
disability as determined under the procedures established by the Committee for
purposes of the Plan.
“Retirement” means (a) retirement from active employment as determined in
accordance with provisions of any Service Agreement to which the Participant is
a party that specifically pertains to rights and benefits upon retirement or (b)
the Participant’s retirement from active employment at or after age 60 and
completing ten (10) years of service with the Company or one of its Affiliates;
provided that, unless clause (a) above applies, the Committee retains the
discretion of establishing that the circumstances of termination of the
Participant’s employment met or failed to meet conditions for eligibility for
“Retirement.”

3
ACTIVE/84644098.3

--------------------------------------------------------------------------------




“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement, including, without limitation, management
continuity agreement, then in effect between the Participant, on the one hand,
and the Company or one of its affiliates, on the other hand, as amended or
supplemented through such date.
9.    No Right to Continued Service. The granting of the Option evidenced hereby
and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
service of such Participant.
10.    Securities Laws/Legend on Certificates. The issuance and delivery of
Shares shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements. The Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem reasonably
advisable, and, if the Shares are certificated, the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.
11.    Transferability. Unless otherwise provided by the Committee, the
Participant may transfer and assign all or any portion of the vested Option to
(i) family members, including, without limitation, a Participant’s child,
stepchild, grandchild, great-grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, trusts for the benefit of family members, or
partnerships or other entities in which the Participant and/or family members
are the only partners or equity owners, or (ii) any other person, partnership or
entity approved by any officer or officers of the Company. No such permitted
transfer of an Option shall be effective unless (i) the Company is furnished
with prior written notice of the proposed transfer and (ii) the Participant and
the transferee accept all terms and conditions required to effect the transfer
of the Option, as determined by the Company. Notwithstanding the foregoing, the
designation of a beneficiary upon the Participant’s death shall not be subject
to the terms of this Section 11.
12.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold any applicable withholding taxes in respect of the Option, its exercise
or transfer and to take such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for the payment of such withholding
taxes.
13.    Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with

4
ACTIVE/84644098.3

--------------------------------------------------------------------------------




postage and fees prepaid. A notice shall be addressed to the Company, Attention:
General Counsel, at its principal executive office and to the Participant at the
address that he or she most recently provided to the Company.
14.    Entire Agreement. This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
15.    Waiver. No waiver of any breach or condition of this Award Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.
16.    Successors and Assigns. The provisions of this Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.
17.    Choice of Law. This Award Agreement shall be governed by the law of the
State of Delaware (regardless of the laws that might otherwise govern under
applicable Delaware principles of conflicts of law) as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.
18.    Option Subject to Plan. By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Option is subject to the Plan. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
19.    No Guarantees Regarding Tax Treatment. The Participant (or their
beneficiaries) shall be responsible for all taxes with respect to the Option.
The Committee and the Company make no guarantees regarding the tax treatment of
the Option.
20.    Amendment. The Committee may amend or alter this Award Agreement and the
Option granted hereunder at any time, subject to the terms of the Plan.
21.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
22.    Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

5
ACTIVE/84644098.3

--------------------------------------------------------------------------------




*        *        *
IN WITNESS WHEREOF, the parties hereto have entered into this Award Agreement.
GENERAL GROWTH PROPERTIES, INC.
By:    
Title:
Acknowledged as of the
date first written above:
    
PARTICIPANT



6
ACTIVE/84644098.3